DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/29/2019, 10/18/2019, 03/23/2020, 05/01/2020, and 10/21/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2018/0360033 A1), in view of Kuno et al. (US 20190176387 A1).
Regarding claim 1, comprising, having a viscosity of 2-25 mPa.s and a surface tension of 25-45 mN/m at room temperature; and (ii).  Naruse teaches “a method in which a binder is ejected from an inkjet head onto metal powder, ceramic powder, starch powder, or gypsum powder, and the powder is bonded to form the lamination” (which reads upon “a method for binder jetting additive manufacturing of an object, the method comprising: (i) separately feeding a powder from which said object is to be manufactured and a solution into an additive manufacturing device”, as recited in the instant claim; paragraph [0221]).  Naruse teaches that “a polyaziridine-based polymer is particularly preferred” (which reads upon “an adhesive polymer”, as recited in the instant claim; paragraph [0125]).  Naruse teaches that “examples of the solvent include water; alcohols such as methanol, ethanol, propanol, isopropyl alcohol, n-butyl alcohol, isobutyl alcohol, sec-butyl alcohol, and t-butyl alcohol” (which reads upon “dissolved in a solvent”, as recited in the instant claim; paragraph [0197]).  Naruse teaches that “the specific polymer of the present invention can be added, for example, to the droplets and the powder, which are described above” (paragraph [0221]).  Naruse teaches that “specific examples of the polyaziridine-based polymer include polyethyleneimine” (which reads upon “wherein said adhesive polymer is an amine-containing polymer”, as recited in the instant claim; paragraph [0136]).  Naruse teaches that “into 100.0 g of the obtained 40% by mass polymer solution, 13.9 g of polyethyleneimine 600 (PEI 600), 0.2 g of triphenylphosphine, and 40.0 g of propylene glycol monomethyl ether were added” (which reads upon “having a molecular weight of at least 200 g/mole and is present in said solution in a concentration of 1-30 wt% to result in said solution”, as recited in the instant claim; paragraph [0244]; the molecular weight of PEI 600 is approximately 600; 13.9 g / (100 g + 13.9 g + 0.2 g + 40 g) = 9.02 wt % PEI 600).  See also Table 2, Synthesis Example 2 and related text.  Naruse teaches “a method in which a binder is ejected from an inkjet head onto metal powder, ceramic powder, starch powder, or gypsum powder, and the powder is bonded to form the lamination (binder method)” (which reads upon “dispensing selectively positioned droplets of said adhesive polymer, from a printhead of said additive manufacturing device, into a bed of said powder to bind particles of said powder with said adhesive polymer to produce a preform having a shape of the object to be manufactured”, as recited in the instant claim; paragraph [0221]).  Naruse is silent regarding said solution having a viscosity of 2-25 mPa.s and a surface tension of 25-45 mN/m at room temperature.  Regarding the subject limitations, in order to carry out the invention of Naruse, it would have been necessary and obvious to look to the prior art for exemplary values of viscosity and surface tension used in inkjet printing.  Kuno provides this teaching.  Kuno teaches formulation systems usable for fabricating a three-dimensional object made of a polyamide-containing material, by three-dimensional 3D inkjet printing, and methods and systems utilizing same (abstract).  Kuno teaches that in order to be compatible with most of the commercially-available printing heads utilized in a 3D inkjet printing system, the uncured building material should feature the following characteristics: a relatively low viscosity, e.g., Brookfield Viscosity of up to 35 cps, preferably from 8 to 25 cps, (cps is equal to mPas) at the working (e.g., jetting) temperature; and Surface tension of from about 10 to about 50 Dyne/cm (Dyne/cm is equal to mN/m) (paragraph [0011]).  Kuno teaches that an example surface tension is 30 dyne/cm (paragraph [0458]).  Kuno teaches that useful polyethyleneimines further include crosslinked polyethyleneimines (paragraph [0398]).  
Regarding claims 2-3, modified Naruse teaches the method of claim 1 as stated above.  Naruse teaches that “into 100.0 g of the obtained 40% by mass polymer solution, 13.9 g of polyethyleneimine 600 (PEI 600), 0.2 g of triphenylphosphine, and 40.0 g of propylene glycol monomethyl ether were added” (which reads upon “polyethyleneimine”, as recited in the instant claim; paragraph [0244]).  Naruse teaches that “the side chain of polyethyleneimine” (which reads upon “a branched polyethyleneimine”, as recited in the instant claim; paragraph [0244]).  Naruse teaches that “the specific partial structure is preferably a structure derived from a high molecular weight (polymer type) amine compound, and particularly preferably a structure derived from a multi-branched polymer among amine compounds” (which reads upon ““a branched polyethyleneimine”, as recited in the instant claim; paragraph [0122]).  
Regarding claims 5-6, Naruse teaches the method of claim 1 as stated above.  Naruse teaches that “Examples of the solvent include water (which reads upon “wherein said solvent is aqueous-based”, as recited in the instant claim); alcohols such as methanol, ethanol, propanol, isopropyl alcohol, n-butyl alcohol, isobutyl alcohol, sec-butyl alcohol, and t-butyl alcohol; an ethylene glycol derivative such as ethylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol 
Regarding claim 12, modified Naruse teaches the method of claim 1 as stated above.  Naruse teaches “a method in which a binder is ejected from an inkjet head onto metal powder” (which reads upon “wherein said powder has a metallic composition”, as recited in the instant claim; paragraph [0221]).  
Regarding claims 13-18, Naruse teaches the method of claim 1 as stated above.  Naruse teaches that “into 100.0 g of the obtained 40% by mass polymer solution, 13.9 g of polyethyleneimine 600 (PEI 600), 0.2 g of triphenylphosphine, and the molecular weight of PEI 600 is approximately 600; 13.9 g / (100 g + 13.9 g + 0.2 g + 40 g) = 9.02 wt % PEI 600).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2018/0360033 A1), and Kuno et al. (US 20190176387 A1), as applied to claim 3 above, and further in view of PubChem 3, N,-[2-[2-[2-[Bis(2-aminoethyl)amino]ethylamino]ethyl-[2-[bis[2-[bis(2-aminoethyl)amino]ethyl]amino]ethyl] jmino]ethyl]ethane-1,2-diamine", (June 23,2018), from IDS.
Regarding claim 4, modified Naruse teaches the method of claim 3 as stated above.  Naruse teaches that “the specific partial structure is preferably a structure derived from a high molecular weight (polymer type) amine compound, and particularly preferably a structure derived from a multi-branched polymer among amine compounds” (paragraph [0122]).  Naruse does not disclose wherein said branched polyethyleneimine has the following structure listed in instant claim 4, where n is at least 1. However, PubChem discloses a similar structure (page. 2 2D Structure) wherein n is at least 1 (page. 2 2D Structure).  The structure is a single molecule where n is equal to 1) but does discloses wherein the branched polyethyleneimine has a secondary amine in the terminal position of the repeating unit.  It would have been obvious to one of ordinary skill in the art to replace the ethylamine with a hydrogen by routine experimentation since Naruse teaches polyethyleneimine in general is particularly preferred (paragraphs [0136] and [0122]) and one of ordinary skill in the art would have been motivated to try .  

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2018/0360033 A1), and Kuno et al. (US 20190176387 A1), as applied to claim 1 above, and further in view of Benn et al. (US 2018/0236544 A1).
Regarding claim 7, Naruse teaches the method of claim 1 as stated above.  
Naruse teaches that “into the liquid composition containing the specific polymer, a solvent, and further, for example, a surfactant, a thickener, and a curable monomer can be mixed” (paragraph [0213]).  Naruse teaches that a “photocuring method” is used (which reads upon “wherein said dispensing step (ii) is followed by a curing step”, as recited in the instant claim; paragraph [0213]).  Naruse is silent regarding during which said solvent is removed.  
Benn is similarly concerned with binder jetting fabrication of metal objects (title).  Benn teaches that “densification of the three-dimensional object 102 may include one or more debinding processes in the post-processing station 206 to remove all or a portion of the ink 103 from the three-dimensional object 102” (during which said solvent is removed”, as recited in the instant claim; paragraph [0115]).  Benn teaches that “the one or more debinding processes may include, for example, a thermal debinding process” (paragraph [0115]).  Benn teaches that “a plurality of debinding processes may be staged to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the photocuring step of Naruse with thermal heat treatment (curing), including removing a component, namely the solvent, of the ink, as taught by Benn because solvents tend to evaporate first under heat treatment and to stabilize the green component to facilitate further processing.  
Regarding claim 8, Naruse teaches the method of claim 7 as stated above.  Benn teaches that “the controller 120 may control the heater 119 to heat the three-dimensional object 102 in the powder bed 106 to a target temperature (e.g., greater than about 100° C. and less than about 600° C” (which reads upon “a temperature within a range of 50-250°C”, as recited in the instant claim; paragraph [0110]).  However, Benn is silent regarding the length of time for the heating step.  Kuno teaches that “the heating is for a time period ranging from 10 minutes to 3 hours” (which reads upon “for a period of time of 1-48 hours”, as recited in the instant claim; paragraph [0134]).  
Regarding claims 9-10, modified Naruse teaches the method of claim 1 as stated above.  Naruse teaches “a method in which a binder is ejected from an inkjet head onto metal powder, ceramic powder, starch powder, or gypsum powder, and the powder is bonded to form the lamination” (which reads upon “wherein said powder is sinterable”, as recited in the instant claim; paragraph [0221]; metal and ceramic powders read on wherein said powder is sinterable).  Naruse is silent regarding 
Regarding claim 11, modified Naruse teaches the method of claim 1 as stated above.  Naruse teaches “a method in which a binder is ejected from an inkjet head onto metal powder, ceramic powder, starch powder, or gypsum powder, and the powder is bonded to form the lamination” (paragraph [0221]).  Naruse teaches a ceramic powder but is silent regarding wherein said powder has a metal oxide composition.  Benn teaches that “the ceramic nanoparticles include at least one metal oxide” (which reads upon “wherein said powder has a metal oxide composition”, as recited in the instant claim; paragraph [0016]).  Benn teaches that “examples of the at least one metal oxide include one or more of copper oxide, iron oxide, nickel oxide, or chromium oxide” (paragraph [0016]).  Because Naruse teaches a ceramic powder, but does not give any examples of a ceramic powder, it would have been obvious to one of ordinary skill in the art to use a metal oxide ceramic powder, such as copper oxide, iron oxide, nickel oxide, or chromium oxide, as taught by Benn, in the method of Naruse.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute copper oxide, iron oxide, nickel oxide, or chromium oxide for a generic ceramic powder, since both materials are shown by Benn to have similar .  

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2018/0360033 A1), and Kuno et al. (US 20190176387 A1), as applied to claim 1 above, and further in view of Vaezi et al., "Effects of Layer Thickness and Binder Saturation Level Parameters on 3D Printing Process Int J Adv Manuf Technol (2011) 53:275–284, from IDS.  
Regarding claims 19-21, modified Naruse teaches the method of claim 1 as stated above.  Modified Naruse discloses the claimed invention except for wherein said dispensing step (ii) is conducted at a binder saturation of 3-300%, 3-90%, or 3-80%, wherein the binder saturation is the percentage of voidspace occupied by the aqueous solution of the adhesive polymer.  It should be noted that binder saturation is a result effective variable.  Vaezi teaches that there are generally two significant specifications for industrial parts made by 3D printing method: strength and surface quality (page 276).  Vaezi teaches that in fine detail, parts with thin wall thickness, mechanical strength, and fracture strength are more important than surface quality since high strength in such brittle parts would prevent unwanted failure under different operations like depowdering, etc (page 276).  Vaezi teaches that in bigger parts like most of automotive or aerospace parts as well, most parts have sufficient strength for high volume to surface ratio, and that these parts specifications for surface quality, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA JANSSEN/Examiner, Art Unit 1733